Citation Nr: 0111500
Decision Date: 04/19/01	Archive Date: 05/21/01

DOCKET NO. 97-23 142               DATE APR 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post
left medial meniscectomy, with medial collateral ligament laxity.

2. Entitlement to a rating in excess of 10 percent for left knee
degenerative arthritis.

REPRESENTATION 

Appellant represented by: Connecticut Department of Veterans
Affairs 

WITNESS AT HEARING ON APPEAL 

The veteran

ATTORNEY FOR THE BOARD 

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1974 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board)
from a May 1997 rating decision of the Hartford, Connecticut
Regional Office (RO) of the Department of Veterans Affairs (VA),
which, in part, granted service connection for status post left
medial meniscectomy and assigned a 10 percent rating effective from
October 1, 1996, the date of receipt of the initial claim.
Additionally, by rating action in April 1999, the RO granted
service connection for left knee degenerative arthritis, as
secondary to the service-connected disability of status post left
medial meniscectomy with medial collateral ligament laxity, and
assigned a 10 percent rating effective from October 1, 1996. In
September 1999 the Board remanded these issues to the RO for
further evidentiary development. In September 1999, the Board also
denied service connection for a gastric ulcer, finding that the
claim was not well grounded. In light of the Board's denial, the
veteran is advised that on November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 114 Stat. 2096 (the Act), which, among other things,
eliminated the concept of a well-grounded claim and redefined the
obligations of VA with respect to its duty to assist obligation.
This matter is referred to the RO for appropriate action.

As previously noted, in Fenderson v. West, 12 Vet. App. 119 (1999),
the U.S. Court of Appeals for Veterans Claims (Court) addressed the
issue of "staged" ratings and distinguished between a veteran's
dissatisfaction with an initial rating assigned following a grant
of service connection -- which describes the present case with
regard to the issues on appeal -- and a claim for an increased
rating of a service

- 2 -

connected disability. Accordingly, the issues are reflected on the
first page of this decision in accordance with Fenderson.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran's service-connected status post left medial
meniscectomy, with medial collateral ligament laxity, is manifested
by complaints of instability and evidence of ACL insufficiency; the
left knee is not more than moderately impaired by reason of
functional impairment due to weakness and fatigability.

3. The veteran's service-connected left knee degenerative arthritis
is manifested by complaints of left knee pain and objective
evidence of no more than slight limitation of left knee motion.

CONCLUSIONS OF LAW

1. The veteran's status post left medial meniscectomy, with medial
collateral ligament laxity is 20 percent disabling according to the
applicable schedular criteria. 38 U.S.C.A. 1155, 5107(a) (West 1991
& Supp. 2000); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59,
4.71a, Diagnostic Code 5257 (2000).

2. The veteran's left knee degenerative arthritis has not been more
than 10 percent disabling according to the applicable schedular
criteria at any time since October 1996. 38 U.S.C.A.  1155, 5107(a)
(West 1991 & Supp. 2000); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40,
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2000).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in October 1996 the veteran reported that in
service he sustained a football injury in 1980 and in January of
1984 he underwent knee arthroscopy. Since that time he reported
having popping, locking, swelling and giving out. He was reportedly
discharged from the military because he was overweight, although he
could not exercise properly because of his left knee. He claimed he
was bicycling 15 miles twice a day and also swimming with
regularity, but was still unable to meet the cut off for body
weight. He complained of pain in the knee on a regular basis and
felt it was getting worse. Examination showed that the veteran
walked with mild gait antalgia, and there was significant
crepitation with range of motion of the left knee and a small knee
effusion. The knee extended fully and flexed to 110 degrees. There
was distinct medial and lateral joint line tenderness, and a mild
varus inclination of the left knee. The drawer sign was positive,
and McMurray's sign was positive, referring pain to the medial
aspect of the knee. The diagnosis, in the absence of further
radiographic testing, was found to be anterior cruciate deficient
left knee, status post medial meniscectomy, and degenerative
arthritis of the left knee. A report of an x-ray of the left knee
taken in October 1996, in conjunction with the VA examination,
provided an impression of "no significant bony abnormality". In an
addendum it was noted that an MRI dated in April 1997 showed a
complete tear of the anterior cruciate ligament without residual
fibers present and persistent focal defect in the inferior aspect
of the posterior horn of the medial meniscus, and it was also noted
that Gadolinium did track into his area of defect, but was not
consistent with a retear.

On a VA treatment record dated in November 1996, the veteran
complained of his left knee "giving out on him occasionally." In
March 1997 he reported having recurrent "give away" with the left
knee when he turned corners and when he was walking. He also
reported left knee pain and clicking, but no locking. Physical
therapy was reported to provide no help. Examination showed that
range of motion was from 0 to 130 degrees, without pain. There was
crepitus in the patellofemoral

4 -

joint, McMurray's test was negative, and there was medial joint
line tenderness, but the lateral joint line was not tender. It
appears that the posterior drawer sign was negative. It was noted
that Lachman's test and pivot shift were difficult to assess,
secondary to guarding. The assessment was ACL deficient knee, by
history, and medial joint osteoarthritis.

In June 1998 the veteran testified at a hearing at the RO. He
testified that he was waiting for an appointment with a VA
orthopedist and that they had decided to put prosthetic wedges in
his shoes to make his knee wear in different spots so that it did
not pop out as often. He claimed his doctor wanted to prolong any
knee surgery because they could only do two knee replacements and
the veteran was so young. He reported he could not lift his left
knee up and down as much as his right knee.

On VA examination in June 1998 the veteran complained of pain and
discomfort in the left knee, occurring usually after more than 15
minutes of sitting or after any physical activities, such as lawn
mowing, moving heavy things, or walking for long distances. He also
complained of locking and giving out at the left knee, and claimed
that walking on stairs "kills his knee". He took 600mg of Motrin a
couple of times a day, a couple of days a week, and took two Advil
one to two days per week. He reported he used to bicycle about 115
miles per week, but now he could only do five miles per week
because of the left knee pain. He could not run or jog due to left
knee instability, and wore a DonJoy Gold Point knee brace which
helped him when he did physical activities. He reported that
driving caused stiffness of the left knee, which required frequent
stops and stretching of the knee. He worked at a casino repairing
gambling machines, and claimed that by the fourth or fifth day of
the week, his left knee "hurt a lot". Physical examination showed
that active knee flexion was limited to 105 degrees and active
extension was possible to 0 degrees. There was medial lateral
ligament laxity on 30 degrees of flexion. The VA examiner noted
that although MRI findings indicated ACL tear, an anterior drawer
sign was not elicited on the veteran. There was tenderness on the
medial joint line and mild swelling of the left knee. The lateral
ligament was intact, with no laxity noted. The diagnoses included
status post left medial meniscectomy, with medial collateral
ligament laxity noted on physical examination, left knee
instability

5 -

complaints, and left knee degenerative arthritis. It was also noted
that although an MRI indicated an ACL tear, physical findings could
not be elicited at that time.

On VA examination in February 2000, the veteran reported having
problems with intermittent locking and instability of the left knee
since his knee surgery in 1984. The veteran reported that for years
dating back to the initial knee injury, he was unable to adequately
relax the muscles around the left knee to clearly document the ACL
insufficiency. He claimed that when he underwent surgery, the
orthopedic doctor remarked how incredibly unstable his knee was in
terms of the ACL being deficient. The VA examiner noted, however,
that multiple reports from doctors demonstrated that they were not
able to clearly elicit an abnormality such as a positive anterior
drawer sign on routine examinations. The veteran reported an
increased sensation of instability at the end of the day, when he
either fell lo the ground or caught himself with any minor step. He
claimed that after such an episode, he was very sore in the left
knee for several days, and had a very mild amount of increased
swelling. He claimed these episodes occurred approximately twice a
week, and that the knee tended to get sore with weather changes. He
recently noted a slightly sore "lump" along the medial aspect of
the joint line. Physical examination showed no evidence of a clear
gait abnormality. The left knee was found to be cool, but with a
small effusion present. It was noted that there was "normal
flexion" of the knee to approximately 125 degrees, with minimal
aching on the extreme, and normal hyperextension of 10 degrees.
There was no elicited lateral or medial ligament laxity on
examination, and a clear anterior drawer sign could not be
elicited. There was crepitus with full flexion, palpable under the
lateral aspect of the patella, even with passive range of motion of
the patella and the knee in the extended position. There was
patellofemoral crepitus, especially laterally, with minimal
discomfort.

On VA examination in February 2000, the VA examiner's overall
conclusion was that the veteran clearly gave symptoms consistent
with ACL insufficiency over many years, and that the insufficiency
appeared to be prominent at the end of the day, when he likely had
some fatigability or a slight weakness of the muscles supporting
his knee, and subsequently greater stress was placed on the
surrounding

6 -

ligaments which intermittently did not hold him completely if he
leaned the wrong way. The VA examiner noted that it was impossible
to determine whether such fatigability or weakened movement could
be quantified in terms of loss of range of motion as the issue was
of stability and not limitation of range of motion for the veteran.
The veteran's range of motion did not seem to be limited by pain,
except when it was sore after an episode of instability. The VA
examiner noted that it was impossible at the time of the VA
examination to determine what additional range of motion would
potentially be lost during the time the veteran was sore after such
an episode. The VA examiner further noted that there was no
significant limitation of range of motion of the knee at that time.
The VA examiner indicated that there was "no doubt that [the
veteran's] functional ability may be somewhat limited in that with
repeated use of the left knee in various activities, the likelihood
and frequency of such instability episodes is greater, and
following such an episode his episodes or duration of pain is
increased".

Analysis

The Board initially notes that as indicated above, there has been
a significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(the Act), which made several amendments to the law governing VA
claims. Among other things, this law redefines the obligations of
VA with respect to its duty to assist obligation, and provides that
VA shall make reasonable efforts to assist a claimant in obtaining
evidence necessary to substantiate the claim, and provide a medical
examination when such examination is necessary to make a decision
on the claim. The file shows that the RO has properly developed the
evidence, and there is no further VA duty to assist the veteran
with his claim. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as
amended at 38 U.S.C. 5103 and 5103A). The Case was previously
before the Board when it was remanded for further development of
the evidence. All medical treatment records identified by the
veteran have been obtained, and he has been afforded several VA
examinations. Moreover, he has been issued a statement of the case
and

7 -

supplements thereto which have provided adequate notice of what is
necessary to prove his claim. Accordingly, no useful purpose would
be served by remanding the case once again and further delaying a
final decision on the claim.

In general, disability evaluations are assigned by applying a
schedule of ratings which represent, as far as can practicably be
determined, the average impairment of earning capacity. 38 U.S.C.A.
1155. Regulations require, in evaluating a given disability, that
disability be viewed in relation to its whole recorded history. 38
C.F.R. 4.1, 4.2, 4.41. 38 C.F.R. 4.1 and 4.2 require that each
disability be viewed in relation to its entire recorded history,
that there be emphasis upon the limitation of activity imposed by
the disabling condition, and that each disability be considered
from the point of view of the veteran working or seeking work. Not
all disabilities will show all the findings specified in the rating
criteria, but coordination of the rating with functional impairment
is required. 38 C.F.R. 4.2 1.

When rating the veteran's service-connected disability, the entire
medical history must be borne in mind. Schafrath, supra. As
indicated above, the Court recently noted a distinction between a
veteran's dissatisfaction with an initial rating assigned following
a grant of service connection, and a claim for an increased rating
of a service-connected condition. The Court held that the rule,
pertaining to claims for an increased rating, from Francisco v.
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to
compensation has already been established and an increase in
disability rating is at issue, the present level of disability is
of primary importance.") is not applicable to the assignment of an
initial rating for a disability, following an initial award of
service connection. Rather, at the time of an initial rating,
separate ratings can be assigned for separate periods of time based
on the facts found--a practice known as "staged ratings". Fenderson
v. West, 12 Vet. App. 119 (1999).

In evaluating the veteran's request for increased ratings, the
Board considers the medical evidence of record. The medical
findings are then compared to the criteria set forth in the VA's
Schedule for Rating Disabilities. An evaluation of the level of
disability present must include consideration of the functional
impairment of the veteran's ability to engage in ordinary
activities, including employment, and the

8 -

effect of pain on the functional abilities. 38 C.F.R. 4.10, 4.40,
4.45, 4.59. Furthermore, the Court has held that the VA must
consider the applicability of regulations relating to pain. Quarles
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. Derwinski,
1 Vet. App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App.
164, 167 (1991). The "functional loss due to pain is to be rated at
the same level as the functional loss when flexion is impeded."
Schafrath at 592.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. A little used part
of the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like. 38 C.F.R. 4.40.

As regards the joints, the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations: (a)  Less
movement than normal (due to ankylosis, limitation or blocking,
adhesions, tendon-tie-up, contracted scars, etc.). (b)  More
movement than normal (from flail joint,. resections, nonunion of
fracture, relaxation of ligaments, etc.). (c)  Weakened movement
(due to muscle injury, disease or injury of peripheral nerves,
divided or lengthened tendons, etc.). (d)  Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements
smoothly.

9 -

(f)  Pain on movement, swelling, deformity or atrophy of disuse.
Instability of station, disturbance of locomotion, interference
with sitting, standing and weight-bearing are related
considerations. 38 C.F.R. 4.45.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7. The Board also notes that in evaluating the veteran's claim,
all regulations which are potentially applicable through assertions
and issues raised in the record have been considered, as required
by Schafrath. Schafrath, supra.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that
codes that provide a rating solely on the basis of loss of range of
motion must consider 38 C.F.R. 4.40 and 4.4 5 (regulations
pertaining to functional loss of the joints due to pain, etc.).
Therefore, to the extent possible, the degree of additional range
of motion loss due to pain, weakened movement, excess fatigability,
or incoordination should be noted. Additionally, it is the intent
of the rating schedule to recognize actually painful joints due to
healed injury as entitled to at least the minimum compensable
rating for the joint. 38 C.F.R. 4.59.

The veteran's service-connected status post left medial
meniscectomy, with medial collateral ligament laxity is currently
assigned a 10 percent rating under Diagnostic Code 5257, which
provides that knee impairment manifested by slight recurrent
subluxation or lateral instability warrants a 10 percent rating. A
20 percent rating requires moderate recurrent subluxation or
lateral instability. A 30 percent rating requires severe recurrent
subluxation or lateral instability. 38 C.F.R. 4.71a, Diagnostic
Code 5257.

The veteran's service-connected left knee degenerative arthritis is
currently assigned a 10 percent rating pursuant to Diagnostic Code
5003. Degenerative arthritis is rated based on limitation of motion
under the appropriate diagnostic codes for the specific joint or
joints involved. 38 C.F.R. 4.71a, Diagnostic Code 5003. When,
however, the limitation of motion of the specific joint or joints

10 -

involved is noncompensable under the appropriate diagnostic codes,
a rating of 10 percent is for application for each such major joint
or group of minor joints affected by limitation of motion, to be
combined, not added under Diagnostic Code 5003. Limitation of
motion must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for range of motion of the knee
are Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 provides
that a 10 percent rating is warranted when flexion of the leg is
limited to 45 degrees. A 20 percent rating is assigned when flexion
of the leg is limited to 30 degrees. A 30 percent rating is
assigned when flexion of the leg is limited to 15 degrees. 38
C.F.R. 4.71a, Diagnostic Code 5260.

Pursuant to Diagnostic Code 5261, a 10 percent rating is assigned
when extension of the leg is limited to 10 degrees. A 20 percent
rating is warranted when extension is limited to 15 degrees. A 30
percent rating is warranted when extension is limited to 20
degrees. A 40 percent rating is warranted when extension is limited
to 30 degrees. A 50 percent rating is warranted when extension is
limited to 45 degrees. 38 C.F.R. 4.71a, Diagnostic Code 5261.

Full range of motion of the knee is from 0 degrees to 140 degrees
in flexion and extension. 38 C.F.R. 4.71, Plate II.

In a July 1997 opinion, the VA General Counsel concluded that a
claimant who had arthritis and instability of the knee may be rated
separately under Diagnostic Codes 5003 and 5257, and that
evaluation of knee dysfunction under both of these codes would not
amount to pyramiding under 38 C.F.R. 4.14. However, it was noted
that a separate rating must be based on additional disability.
Where a knee disorder is already rated under Diagnostic Code 5257,
the veteran must also exhibit limitation of motion under Diagnostic
Codes 5260 or 5261 in order to obtain the separate rating for
arthritis. VAOPGCPREC 23-97, July 1, 1997.

In an August 1998 opinion, the VA General Counsel concluded that
for a knee disability. rated under Diagnostic Code 5257, a separate
rating for arthritis may, notwithstanding the July 1997 opinion,
also be based on x-rays findings and on painful motion pursuant to
38 C.F.R. 4.59. VAOPGCPREC 9-98, August 14, 1998. The Board notes
that the veteran's service-connected left knee disability has been
assigned separate ratings, as contemplated by the aforementioned VA
General Counsel opinions.

Entitlement to a rating in excess of 10 percent for status post
left medial meniscectomy, with medial collateral ligament laxity

The veteran's service-connected left knee disability encompasses
complaints of recurrent instability of the left knee, for which a
10 percent rating has been assigned pursuant to Diagnostic Code
5257. A higher rating would require a showing of moderate recurrent
subluxation or lateral instability, or comparable functional
impairment. 38 C.F.R. 4.71a, Diagnostic Code 5257. The record
reflects that the veteran has consistently complained of left knee
instability and of the knee "giving away", and that he wears a left
knee brace. While there have been limited objective examinations
that have confirmed the presence of left knee instability, it has
been established that the veteran has an ACL (anterior cruciate
ligament) insufficiency.

Additionally, on the February 2000 VA examination, the veteran
reported having intermittent locking and instability of the left
knee, and an increased sensation of instability at the end of the
day. He claimed that after such an episode, his left knee was sore
for several days and there was a mild amount of increased swelling.
No lateral or medial ligament laxity was elicited. The conclusion
was that the veteran clearly gave symptoms consistent with ACL
insufficiency over many years, and that the insufficiency appeared
to be prominent at the end of the day, when he likely had some
fatigability or a slight weakness of the muscles supporting his
knee, which placed greater stress on the surrounding ligaments
which did not hold him completely if he leaned the wrong way. The
VA examiner indicated that there was no doubt that [the veteran's]
functional ability may, be somewhat limited in that

12 -

with repeated use of the left knee in various activities, the
likelihood and frequency of such instability episodes is greater,
and following such an episode his episodes or duration of pain is
increased".

Accordingly, based on the veteran's subjective complaints, the
minimal objective findings, and the examiner's assessment of the
veteran's limited functional ability with repeated use of the left
knee, the Board concludes that such findings equate to moderate
recurrent subluxation or lateral instability. Thus, a 20 percent
rating is warranted for this portion of the veteran's service-
connected left knee disability, pursuant to Diagnostic Code 5257.
A higher rating of 30 percent would require a showing of severe
recurrent subluxation or lateral instability, which has not been
shown by the evidence of record. As noted above, there have been
minimal objective findings of left knee instability and the VA
examiner in February 2000 found that the veteran's functional
ability may be only "somewhat limited" by repeated use of knee
which caused the number of instability episodes to increase. Such
impairment does not equate to severe recurrent subluxation or
lateral instability. Thus, a rating in excess of 20 percent is not
warranted. 38 C.F.R. 4.7, 4.71a, Diagnostic Code 5257.

The Board has also considered the propriety of "staged ratings" as
mandated by the Court in the case of Fenderson, supra, but finds
that at no time since October 1996 was this portion of the service-
connected left knee disability more than 20 percent disabling.

Entitlement to a rating in excess of 10 percent for left knee
degenerative arthritis

As noted above, a 10 percent rating was assigned, pursuant to
Diagnostic Code 5003 for the veteran's left knee degenerative
arthritis. A rating in excess of 10 percent for this portion of his
service-connected left knee disability would require a showing that
extension of the left knee is limited to 15 degrees, or that
flexion of

13 -

the left knee is limited to 30 degrees, or that there is comparable
functional impairment of the left knee. 38 C.F.R. 4.71a, Diagnostic
Codes 5260, 5261.

The objective medical evidence shows that the portion of the
veteran's left knee disability encompassing arthritis is primarily
manifested by complaints of pain and soreness, and objective
evidence of no more than slight limitation of motion. On VA
examination in October 1996 the veteran reported pain, popping, and
swelling in the left knee, and examination showed there was
significant crepitation with range of motion and a small knee
effusion. The knee extended fully and flexed to I 10 degrees. In
March 1997 the veteran reported having left knee pain and clicking.
Examination showed range of motion was from 0 to 130 degrees,
without pain, and crepitus in the patellofemoral joint. On VA
examination in 1998 the veteran complained of pain and discomfort
in the left knee, after more than 15 minutes of sitting or after
any physical activity. Active knee flexion was limited to 105
degrees and active extension was possible to 0 degrees. On VA
examination in February 2000, examination showed no evidence of a
clear gait abnormality, and the left knee was found to be cool, but
with a small effusion present. There was "normal flexion" of the
knee to approximately 125 degrees, with minimal aching on the
extreme, and normal hyperextension of 10 degrees. There was
crepitus with full flexion, and patellofemoral crepitus, especially
laterally, with minimal discomfort. On VA examination in February
2000, the VA examiner's overall conclusion was that the veteran had
symptoms consistent with ACL insufficiency over many years, and
that the insufficiency appeared to be prominent at the end of the
day, when he likely had some fatigability or a slight weakness of
the muscles supporting his knee. The VA examiner noted that it was
impossible to determine whether such fatigability or weakened
movement could be quantified in terms of loss of range of motion as
the issue was of stability and not limitation of range of motion.
It was noted that the veteran's range of motion did not seem to be
limited by pain, except when it was sore after an episode where he
may have an episode of instability, and the VA examiner noted that
it was impossible to determine what additional range of

14 -

motion would potentially be lost after such an episode. It was also
noted that there was no significant limitation of motion of the
knee at that time.

Based on the objective medical evidence of record, the Board
concludes that a rating in excess of 10 percent for this portion of
the veteran's service-connected left knee disability is not
warranted. The objective findings do not show that the veteran's
left knee extension is limited to 15 degrees, or that flexion of
the left knee is limited to 30 degrees, even when loss of knee
function due to the cited complaints is factored into the equation.
The Board notes that the veteran's functional impairment of the
left knee is caused by repeated use, and is primarily manifested by
episodes of instability rather than loss of range of motion.
Although it was noted that the veteran's range of motion ma@'be
limited by pain when the knee was sore after an episode of
instability, the VA examiner noted that it was impossible to
determine the additional range of motion loss during such an
episode. Thus a higher rating based on functional impairment is not
warranted. The Board therefore finds that the veteran's history of
left knee degenerative joint disease, limitation of motion, and
complaints of pain, even with consideration of DeLuca, 38 C.F.R.
4.40 and 4.45, warrant no more than the 10 percent rating currently
assigned.

In arriving at this conclusion, the Board has considered the
propriety of "staged ratings" as mandated by the Court in the case
of Fenderson, supra, but finds that at no time since October 1996
was this portion of the service-connected left knee disability more
than 10 percent disabling. As the preponderance of the evidence is
against the veteran's claim for a rating in excess of 10 percent
for the portion of his left knee disability manifested by arthritis
and limitation of motion, the doctrine of affording the veteran the
benefit of the doubt is not for application.

ORDER

A 20 percent rating for status post left medial meniscectomy, with
medial collateral ligament laxity, is granted, subject to the
regulations governing the payment of monetary awards.

15 -

Entitlement to a rating in excess of 10 percent for left knee
degenerative arthritis is denied.

C. W. SYMANSKI
Member, Board of Veterans' Appeals

16 - 



456701996     010412    927668

DOCKET NO. 00-05 795          DATE APR 12 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (VA) in Sioux Falls, South Dakota

THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia,
claimed as non-Hodgkin's lymphoma, as secondary to exposure to
Agent Orange.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

REMAND

The veteran had active service from June 1963 to June 1966.

The veteran and his representative contend in essence that chronic
lymphocytic leukemia (CLL) is the same disease entity as non-
Hodgkins lymphoma (NHL) for the purposes of awarding service
connection in accordance with the presumptive provisions of 38
C.F.R. 3.309(e) (2000). He also maintains that his CLL is the
result of his base camp having been sprayed with Agent Orange
during his service in Vietnam.

The medical evidence of record includes a surgical pathology report
dated July 1, 1997, which resulted in microscopic pathological
diagnoses of: Node left anterior triangle-intraparotid lymph node
involved by malignant lymphoma, small lymphocytic type, B-
phenotype; and node left supraclavicular, biopsy-involved by
malignant lymphoma, small lymphocytic type, B-cell phenotype.

Subsequent medical records include diagnoses of CLL and NHL. A
review of the record shows opposing medical views as to whether or
not CLL and NHL represent the same disease.

In view of these conflicting opinions, the Board notes that there
are tissue samples and slides which may be available for evaluation
by the Armed Forces Institute of Pathology (AFIP). These consist of
samples taken during a biopsy given the veteran on July 1, 1997.
The RO must attempt to obtain these samples, in addition to any
others that might be available. After such samples are obtained,
the case is to be returned to the Board so that the materials can
be forwarded to the AFIP for an expert opinion.

- 2 -

To make sure the VA has properly developed the facts and evidence
pertaining to the claim, the case is therefore REMANDED for the
following:

1. The RO should contact the veteran, if necessary, to obtain the
necessary waiver. The RO should then contact the VA Medical Center,
Fort Meade, South Dakota, and the Clinical Laboratory of the Black
Hills, 2805 5th Street, Suite 210, Rapid City, South Dakota 57701,
to obtain any and all available tissue slides or samples from the
biopsy performed on July 1, 1997 (pathology number 97-06792). Any
such slides/samples should be associated with the claims file.

2. The RO should inquire of the veteran whether any additional
slides or samples exist. Any and all such samples can also be
obtained and associated with the claims file.

3. Upon receipt of the foregoing, to the extent available, and
after having documented the responses from the sources requested-
either affirmative or negative, the claims file, together with all
the material obtained, should be promptly forwarded to the Board.
The data will thereafter be forwarded to the AFIP for the purposes
of review and opinion.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 3 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

ROBERT E. O'BRIEN

Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 4 -



